COX, Chief Judge,
with whom SENTELLE, Circuit Judge * joins (concurring in the result):
I have considered appellant’s post-trial submissions in the Court of Criminal Appeals purporting to support his claim of ineffective assistance of counsel. I have concluded, in the context of the record as a whole, that appellant has not adequately raised the issue so as to have warranted further action by that court or any remedy by this Court. See United States v. Ingham, 42 MJ 218, 224 (1995) (Appellant is not entitled to an evidentiary hearing to resolve his appellate claim of ineffective assistance of counsel because he “has not met the threshold burden to demonstrate that his trial lawyer’s performance was ineffective under the tests established by this Court.”). On this basis, I concur in affirming the decision below.
Were I of a different view as to whether appellant’s submissions were adequate to raise the issue, however, I would join Judge Sullivan in ordering a factfinding proceeding under United States v. DuBay, 17 USCMA 147, 37 CMR 411 (1967). I agree with him that, in such an instance, a Court of Criminal Appeals is an inadequate forum to gather all the evidence and to resolve controverted facts. United States v. Dykes, 38 MJ 270, 271 (CMA 1993). As I did in my separate opinion in Dykes, id. at 274, I once again urge the Joint-Service Committee on Military Justice to consider and recommend to the President a procedure by which collateral attacks on courts-martial might be litigated. See 38 MJ at 272 n. *; Art. 36(a), Uniform Code of Military Justice, 10 USC § 836(a).

 Judge David B. Sentelle of the United States Court of Appeals for the District of Columbia Circuit, sitting by designation pursuant to Article 142(f), UCMJ, 10 USC § 942(f).